Name: Commission Regulation (EEC) No 2900/89 of 28 September 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 10 . 89 Official Journal of the European Communities No L 283/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2900/89 of 28 September 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6a thereof, Having regard to Commission Regulation (EEC) No 3153/ 85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 2301 /89 (4), and in particular Article 6 (3) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (5), as last amended by Regu ­ lation (EEC) No 2908/89 (6), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (7), as last amended by Regulation (EEC) No 2912/89 (8); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 20 to 26 September 1989 for the Greek drachma tended to indicate that the agricultural conversion rate for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts for Greece should be updated in the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column 'Greece' in Parts 1 , 3 , 4 , 5 , 6, 7 , 8 and 10 of Annex I is replaced by that given in Annex I hereto . 2 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 2 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164 , 24 . 6. 1985 , p. 6 . J) OJ No L 182 , 3 . 7 . 1987 , p. 1 . 3) OJ No L 310 , 21 . 11 . 1985 , p. 4 . 4) OJ No L 220 , 29 . 7 . 1989, p. 9. 5 ) OJ No L 164, 24. 6 . 1985, p. 11 . 6) OJ No L 280 , 29. 9. 1989, p. 11 . O OJ No L 188 , 1 . 7 . 1989, p . 1 . (') OJ No L 280, 29. 9 . 1989, p . 23 . No L 283/2 Official Journal of the European Communities 2 . 10 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United^ Kingdom £ Belgium/: Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I l - 1 000 kg - 0709 90 60 I l 1 291,6 0712 90 19 I \ I 1 291,6 1001 10 10 . \ \ 1 879,3 1001 10 90 I \ 1 879,3 1001 90 91 I \ 1 291,6 1001 90 99 \ 1 291,6 1002 00 00 ||\ 1 227,0 1003 00 10 \ 1 227,0 1003 00 90 \ 1 227,0 1004 00 10 ||\ 1 178,0 1004 00 90 || 1 178,0 1005 10 90 \ Il\ 1 291,6 1005 90 00 \ 1 291,6 1007 00 90 IlII 1 227,0 1008 20 00 IlII 1 227,0 1101 00 00 IlII 1 565,9 1102 10 00 Il||\ 1 475,5 1102 20 10 ||l 1 808,3 1102 20 90 I l 581,2 1102 90 10 I l 1 251,6 1102 90 30 \ \ L 1 201,5 1102 90 90 11-1 7285 l 1 251,6 11-1 7286 \ 1 251,6 1103 11 10 l 2 434,0 1103 11 90 l \ l I 1 691,2 1103 12 00 l 1 649,1 1103 13 11 1 1-2 7287 l 1 872,8 1103 13 19 11-3 7288 l 1 872,8 11-3 7289 \ 1 872,8 1103 13 90 \ \ 1 317,4 1103 1910 \ I 1 251,6 1103 19 30 I l 1 717,8 1103 19 90 11-1 7285 \ 1 251,6 11-1 7286 \ 1 251,6 110321 00 l 1 317,4 1103 29 10 \ \ 1 251,6 1103 29 20 \ l 1 251,6 2.10.89 Official Journal of the European Communities No L 283/3 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 11-1 11-1 7285 7286 11-1 11-1 7285 7286 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 110421 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 1100  1 000 kg  1 201,5 1 317,4 1 251,6 1 251,6 1 251,6 1 717,8 1 201,5 2 120,3 1 317,4 1 251,6 1 420,8 1 251,6 1 251,6 1 251,6 1 717,8 1 963,3 1251,6 1 201,5 1 649,1 1 201,5 1 201,5 1 317,4 1 317,4 1 317,4 1 251,6 1 251,6 1 317,4 1 251,6 1 251,6 1 251,6 1 317,4 1 251,6 1 317,4 1 251,6 1 251,6 1 251,6 968,7 387,5 . 2 299,1 1 717,8 2 184,1 1 632,0 1 901,9 2 182,8 2 182,8 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 11-1 11-1 11-5 11-5 7294 7295 O No L 283/4 Official Journal of the European Communities 2 . 10 . 89 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I ||II - 1 000 kg - 1108 12 00 11-5 7294 Il 1 950,3 11-5 7295 0 I 1 950,3 1108 13 00 11-6 7296 II 1 950,3 11-6 7297 o l 1 950,3 1108 14 00 11-5 7294 II 1 950,3 11-5 7295 O l 1 950,3 1108 19 90 11-5 7294 Il 1 950,3 11-5 7295 o 1 950,3 1109 00 00 II 2 970,7 1702 30 91 17-9 7318 2 544,5 1702 30 99 17-9 7318 \ 1 950,3 1702 40 90 IIliIl 1 950,3 1702 90 50 IIIl 1 950,3 1702 90 75 Il Il\ 2 660,7 1702 90 79 Il 1 859,9 2106 90 55 IIIIIl 1 950,3 2302 10 10 23-1 7622 Il  23-1 7623 Il 533,4 2302 10 90 II \ 1 105,0 2302 20 10 II 533,4 2302 20 90 1 105,0 2302 30 10 IIIl 533,4 2302 30 90 Il 1 143,1 2302 40 10 ||II 533,4 2302 40 90 I II 1 143,1 2303 10 11 II \ 2 583,2 2309 10 11 23-2 7624 o  23-2 7625 O 155,0 2309 10 13 23-8 7541 oo  23-8 7542 HO 7 265,1 23-8 7543 Of) I 14 530,2 23-8 7547 oo  23-8 7548 oo 11 403,2 23-8 7549 oo 22 806,4 23-8 7550 oo 155,0 23-8 7551 oo 7 420,1 23-8 7552 oo 14 685,2 23-8 7629 oo 155,0 23-8 7630 oo 11 558,2 23-8 763 1 oo 22 961,4 2309 10 31 23-3 7624 o  l 23-3 7691 o 490,8 2309 10 33 23-9 7541 oo  23-9 7542 oo 7 265,1 23-9 7543 oo 14 530,2 2 . 10. 89 Official Journal of the European Communities No L 283/5 I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I II DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc II - 1 000 kg - 2309 10 33 23-9 7547 oo  23-9 7548 oo 11 403,2 23-9 7549 oo \ 22 806,4 23-9 7645 )f) 490,8 23-9 7646 (2X') 7 755,9 23-9 . 7647 oo 15 021,0 23-9 7651 XV 490,8 23-9 7652 oo 11 894,0 23-9 7653 oo 23 297,2 2309 10 51 23-4 7624 0  23-4 7692 I 968,7 2309 10 53 23-10 7541 oo I  23-10 7542 oo 7 265,1 23-10 7543 oo 14 530,2 23-10 7547 oo I  23-10 7548 oo I 11 403,2 l 23-10 7549 oo 22 806,4 I 23-10 7654 oo I 968,7 l 23-10 7655 oo 8 233,8 23-10 7656 (2X'T] 15 498,9 23-10 7660 oo 968,7 23-10 7661 oo 12 371,9 23-10 7662 oo 23 775,1 2309 90 31 23-5 7624 o \ 23-5 7693 155,0 2309 90 33 23-11 7541 00 23-11 7542 oo 7 265,1 23-11 7543 e&gt;e&gt;1 14 530,2 1 23-11 7547 T)()  23-11 7548 11 403,2 23-11 7549 22 806,4 23-11 7663 oo 155,0 23-11 7664 7 420,1 1 - 23-11 7665 oo 14 685,2 I 23-11 7669 oo ) 155,0 23-11 7670 oo 11 558,2 23-11 7671 oo 22 961,4 2309 90 41 23-6 7624 o  23-6 7694 (3) 490,8 2309 90 43 23-12 7541 oo  23-12 7542 oo , 7 265,1 I 23-12 7543 (W) 14 530,2 23-12 7547 )f)  23-12 7548 oo 11 403,2 23-12 7549 -oo 22 806,4 No L 283/6 Official Journal of the European Communities 2 . 10 . 89 Positive Negative Spam Portugal CN code Table Additionalcode ! Notes Germany Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 2309 90 43 OO OO OO OO OO OO o o OO OO OO 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-? 23-7 23-13 23-13 23-13 23-13 23-; 3 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689  1 000 kg 490,8 7 755,9 15 021,0 490,8 11 894,0 23 297,2 968,7 7 265,1 14 530,2 11 403,2 22 806,4 968,7 8 233,8 15 498,9 968,7 12 371,9 23 775,1 OO OO OO OO OO OO OO OO OO (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate , (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 2 . 10 . 89 Official Journal of the European Communities No L 283/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts || II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || \  10 ) kg live weight 'hi ­ 0102 90 10 IILi o l 4994,8 0102 90 31 O 4 994,8 0102 90 33 IIIl O 4 994,8 0102 90 35 IIIl C) 4 994,8 0102 90 37 I 4 994,8 Il  10 3 kg net weignt - 0201 10 10 IIIl 9 490,0 0201 10 90 IIIIIl 9 490,0 0201 20 21 IIIlli 9 490,0 0201 20 29 l I Il 9 490,0 0201 20 31 Il 7 592,0 0201 20 39 II Il 7 592,0 0201 20 51 IlL 11 388,1 0201 20 59 I IIIl 11 388,1 0201 20 90 IIIlII \ 7 592,0 0201 30 00 \\ 12 986,4 0202 10 00 IlII 8 441,1 0202 20 10 Il o 8 441,1 020220 30 02-1 7014 1 350,6 02-1 7018 1 350,6 02-1 7019 o 6 752,9 0202 20 50 02-1 7014 2 110,3 02-1 7018 \ 2 110,3 02-1 7019 o 10 551,4 0202 20 90 O 6 752,9 0202 30 10 \ \ o 10 551,4 0202 30 50 \ I 00 10 551,4 0202 30 90 02-2 7034 l 2 110,3 02-2 7038 o 10 551,4 0206 10 95 I 12 986,4 0206 29 91 \ I I 10 551,4 0210 20 10 \ I I 7 592,0 0210 20 90 I 10 838,6 0210 90 41 l \ \ 10 838,6 0210 90 90 \ l 10 838,6 1602 50 10 16-4 7330 \ 10 838,6 16-4 7331 l 6493,2 I 16-4 7332 \ 4 345,4 1602 90 61 16-4 7332 \ \ 4 345,4 No L 283/8 Official Journal of the European Communities 2 . 10. 89 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 2. 10 . 89 Official Journal of the European Communities No L 283/9 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts I Il Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I - 100 pieces - I 0105 11 00 0105 19 10 0105 19 90 10,3 30,1 10,3 I  100 kg  0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 44,8 72.8 69,0 49,2 71.9 56.2 63,9 69,7 70.3 77,0 85,6 104,0 115,5 98,6 107,8 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 020739 13 0207 39 15 0207 39 17 020739 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 102,8 63,9 69,7 70,3 77.0 104,0 115,5 98,6 107,8 102,8 189,5 76.6 58.3 - 40,4 105,5 99.1 179.5 40.4 147.6 84.7 No L 283/ 10 Official Journal of the European Communities 2 . 10 . 89 || Positive \ Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10  0207 41 11 0207 41 21 58.3 40.4 , 112,4 52,7 94,9 179,5 40,4 226.4 189.5 127,1 118.6 113,0 58.3 40.4 161,7 105,5 156,3 99,1 148,3 179,5 40,4 189,5 76,6 58,3 ' 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 4321 0207 43 23 0207 43 25 0207 43 31 0207 43 41 40,4 105,5 99,1 179.5 40,4 147.6 84,7 58.3 40.4 112.4 52,7 94,9 179.5 40,4 226.4 189.5 127,1 118,6 113,0 58.3 40.4 2 . 10 , 89 Official Journal of the European Communities No L 283/ 11 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  161,7 105,5 156,3 99,1 148,3 179,5 40,4 89,8  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 ^ 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 16Q2 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 21,5 7,4  100 kg  64,8 303.5 132.3 141.4 293.1 75,2 140.6 197.5 189.2 197,5 263.3 35,7 263,3 35,7 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 283/ 12 Official Journal of the European Communities 2 . 10 . 89 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg  0401 04-1 7058 Il a+e 0402 10 11 5 701,6 0402 10 19 04-3 7059 L 3 734,6 l 04-3 7074 II  I 04-3 7079 5 701,6 0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 d + f 0402 21 11 04-2 7744 a + c 0402 21 17 04-6 7098 \ 3 734,6 l 04-6 7099  04-6 7114 Il a + c 0402 21 19 04-2 7744 a + c 0402 21 91 04-2 7744 Il a + c 0402 21 99 04-2 7744 Il a + c 0402 29 04-2 7744 Il\ a+c + f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 Il a+c + f 0403 10 11 04-2 7744 Il a + c 0403 10 13 04-2 7744 a + c 0403 10 19 04-2 7744 a + c 0403 10 31 04-2 7744 I a + c+f 0403 10 33 04-2 7744 Il a + c + f 0403 10 39 04-2 7744 I a + c + f 0403 90 11 04-5 7093 l I 3 734,6 04-5 7094 I  04-5 7097 5 701,6 0403 90 13 04-6 7098 3 734,6 04-6 7099  04-6 7114 a + c 0403 90 19 04-2 7744 a + c 0403 9a 31 04-4 7089 L d + f 040390 33 04-2 7744 a + c+f 0403 90 39 04-2 7744 a+c + f 0403 90 51 04-2 7744 a + c 0403 90 53 04-2 7744 IlI a + c 0403 90 59 04-2 7744 IlI a + c - 0403 90 61 04-2 7744 a + c + f 0403 90 63 04-2 7744 Il a + c+f 0403 90 69 04-2 7744 Il a+c+f 2 . 10 . 89 Official Journal of the European Communities No L 283/ 13 || Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I li I  100 kg  0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a+c + f a + c + f 4 797,3 4 917,2 4 980,0 5 104,5 6 258,6 6 415,1 9 613,8 9 854,2 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b 7 089,4 8 154,8 4 874,0 6388,1 2 215,5 3 244,6 8 154,8 6 388,1 3 244,6 8 154,8 11 044,4 2 933,4 4 303,7 6 263,8 No L 283/14 Official Journal of the European Communities 2 . 10 . 89 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  0406 30 10 04-10 7239 \ I 7 428,3 0406 30 31 04-10 7235 I  l 04-10 7236 \ 2 933,4 l 04-10 7237 \ 4 303,7 I 04-10 7238 \ 6 263,8 0406 3G 39 04-10 7235  04-10 7238 6 263,8 \ 04-10 7239 \ 7 428,3 0406 30 90 \ \ 7 428,3 0406 40 00 04-11 ::: 7240 \ I  04-11 7241 \ 7 726,7 0406 90 11 04-12 7242 \ 6 388,1 04-12 7243 \ \  04-12 7244 7 089,4 04-12 7245 Il 8 154,8 04-12 7246 II 4 874,0 04-12 7247 Il 6 388,1 0406 90 13 04-13 7248  04-13 7250 Il 9 545,7 0406 90 15 04-13 7248 Il  , 04-13 7250 Il 9 545,7 0406 90 17 04-13 7248 Il -  04-13 7249 Il 6 388,1 04-13 7250 9 545,7 0406 90 19 IlIIIl  0406 90 21 04-14 7251 Il  04-14 7252 Il 8 753,3 0406 90 23 04-15 7254 II  04-15 7255 Il 7 089,4 04-15 7256 Il 8 154,8 04-15 7257 II 4 874,0 04-15 7258 6 388,1 0406 90 25 04-15 7254 Il  04-15 7255 Il 7 089,4 04-15 7256 8 154,8 I 04-15 7257 Il 4 874,0 04-15 7258 Il 6 388,1 0406 90 27 04-15 7254 I  04-15 7255 Il 7 089,4 04-15 7256 Il 8 154,8 04-15. 7257 4 874,0 04-15 7258 Il 6 388,1 0406 90 29 04-15 7253 Il  04-15 7254  04-15 7255 I 7 089,4 2 . 10 . 89 Official Journal of the European Communities No L 283/ 15 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ ||\  100 kg  I 0406 90 29 04-15 7256 II 8 154,8 04-15 7257 Il 4 874,0 04-15 7258 6 388,1 0406 90 31 04-15 7253 Il\  04-15 7254  I 04-15 7255 \ 7 089,4 04-15 7256 \ 8 154,8 04-15 7257 Il\ 4 874,0 \ 04-15 7258 Il 6 388,1 0406 90 33 04-15 7253 Il   04-15 7254  \ 04-15 7255 \ 7 089,4 l 04-15 7256 8 154,8 04-15 7257 4 874,0 04-15 7258 6 388,1 0406 90 35 04-16 7259  04-16 7274 II 7 089,4 \ 04-16 7277 \ 8 154,8 04-16 7278 I 4 874,0 04-16 .7279 II 6 388,1 l 0406 90 37 04-16 7259 I _L 04-16 7274 I 7 089,4 04-16 7277 \ 8 154,8 04-16 7278 , \ 4 874,0 l 04-16 7279 l 6 388,1 0406 90 39 04-15 7254 \ 04-15 7255 l 7 089,4 04-15 7256 \ 8 154,8 04-15 7257 \ 4 874,0 \ 04-15 7258 I 6 388,1 l 0406 90 50 04-15 7253 I 04-15 7254 l l 04-15 7255 \ 7 089,4 04-15 7256 \ 8 154,8 04-15 7257 I 4 874,0 \ 04-15 7258 I 6 388,1 0406 90 61 \ 0406 90 63  - \ 0406 90 69 I 11 044,4 I 0406 90 71 04-8 7226  . 04-8 7227 I 7 089,4 04-8 7228 I - 8 154,8 04-8 7229 l 4 874,0 l 04-8 7230 I 6 388,1 0406 90 73 04-16 7259  I No L 283/ 16 Official Journal of the European Communities 2 . 10 . 89 - Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 kg  0406 90 73 04-16 7274 \ 7 089,4 04-16 7277 l 8 154,8 04-16 7278 l 4 874,0 I 04-16 7279 6 388,1 0406 90 75 04-16 7259  I 04-16 7274 L 7 089,4 04-16 7277 l 8 154,8 I 04-16 7278 4 874,0 04-16 7279 6 388,1 0406 90 77 04-16 7259  04-16 7274 L 7 089,4 I 04-16 7277 8 154,8 04-16 7278 4 874,0 04-16 7279 6 388,1 0406 90 79 04-16 7259 l  04-16 7274 7 089,4 04-16 7277 8 154,8 \ 04-16 7278 4 874,0 I 04-16 7279 6 388,1 0406 90 81 04-16 7259  04-16 7274 7 089,4 I 04-16 7277 l 8 154,8 04-16 7278 4 874,0 \ 04-16 7279 6 388,1 0406 90 83 IIIll  0406 90 85 04-16 7259 l  04-16 7274 I 7089,4 04-16 7277 l 8 154,8 l 04-16 7278 \ 4 874,0 04-16 7279 \ 6 388,1 0406 90 89 04-15 7253 l  04-15 7254 \  04-15 7255 \ 7 089,4 04-15 7256 \ 8 154,8 04-15 7257 4 874,0 l 04-15 7258 I 6 388,1 040&amp; 90 91 04-8 7226 I  04-8 7231 I L 2 215,5 04-8 7232 \ 3 244,6 0406 90 93 04-8 7226 l  04-8 7231 l 2 215,5 04-8 7232 \ 3 244,6 0406 90 97 04-8 7226 \ I  04-8 7228 \ 8 154,8 I 04-8 7230 \ 6 388,1 2 . 10. 89 Official Journal of the European Communities No L 283/ 17 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc y  100 kg  I 0406 90 97 04-8 7232 I 3 244,6 0406 90 99 04-8 7226 \  04-8 7228 ! 8 154,8 I 04-8 7230 \ 6 388,1 04-8 7232 3 244,6 l 2309 10 15 23-14 7553 726,5 l 23-14 7554 \ 1 453,0 \ 23-14 7555 2 179,5 \ 23-14 7556 \ 2 724,4 \ 23-14 7557 3 051,4 \ 23-14 7558 3 269,3 l 23-14 7579 1 140,3 23-14 7580 l 2 280,6 1 23-14 7581 3 421,0 l 23-14 7582 Il 4 276,2 1 23-14 7583 4 789,4 23-14 7584 l \ 5 131,5 23-14 7885  2309 10 19 23-14 7553 726,5 1 23-14 7554 \ 1 453,0 23-14 7555 2 179,5 23-14 7556 2 724,4 23-14 7557 3 051,4 23-14 7558 Il 3 269,3 23-14 7579 1 140,3 23-14 7580 I 2 280,6 23-14 7581 - I 3 421,0 23-14 7582 I 4 276,2 l 23-14 7583 4 789,4 l 23-14 7584 I 5 131,5 23-14 7885 I l 2309 10 39 23-14 7553 I 726,5 23-14 7554 1 453,0 23-14 7555 I 2 179,5 23-14 7556 I 2 724,4 23-14 7557 3 051,4 l 23-14 7558 3 269,3 I 23-14 7579 I 1 140,3 23-14 7580 I 2 280,6 23-14 7581 I 3 421,0 l 23-14 7582 I 4276,2 23-14 7583 I 4 789,4 23-14 7584 I 5 131,5 I 23-14 7885 I  2309 10 59 23-14 7553 I 726,5 No L 283/ 18 Official Journal of the European Communities 2 . 10 . 89 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I l  100 kg  2309 10 59 23-14 7554 I 1 453,0 23-14 7555 I 2 179,5 \ 23-14 7556 \ 2 724,4 l 23-14 7557 \ 3 051,4 23-14 7558 \ 3 269,3 I 23-14 7579 I I 1 140,3 23-14 7580 \ 2 280,6 l 23-14 7581 \ 3 421,0 I 23-14 7582 l I 4 276,2 \ 23-14 7583 I 4 789,4 23-14 7584 5 131,5 \ 23-14 7885  2309 10 70 23-14 7553 726,5 23-14 7554 1 453,0 I 23-14 7555 \ 2 179,5 \ 23-14 7556 2 724,4 \ 23-14 7557 3 051,4 I 23-14 7558 3 269,3 23-14 7579 \ 1 140,3 23-14 7580 \ 2 280,6 23-14 7581 3 421,0 23-14 7582 Il 4 276,2 23-14 7583 Il 4 789,4 23-14 7584 Il 5 131,5 23-14 7885 Il  2309 90 35 23-14 7553 Il 726,5 23-14 7554 II 1 453,0 23-14 7555 2 179,5 l 23-14 7556 2 724,4 \ 23-14 7557 I 3 051,4 23-14 7558 \ 3 269,3 23-14 7579 1 140,3 23-14 7580 2 280,6 23-14 7581 Il 3 421,0 l 23-14 7582 Ill ' 4 276,2 23-14 7583 Il 4 789,4 I 23-14 : 7584 Il 5 131,5 I 23-14 7885 Il  2309 90 39 23-14 7553 Il 726,5 23-14 7554 1 453,0 \ 23-14 7555 2 179,5 23-14 7556 Il 2 724,4 23-14 7557 3 051,4 23-14 7558 3 269,3 23-14 7579 1 140,3 2 . 10. 89 Official.Journal of the European Communities No L 283/19 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  I 2309 90 39 23-14 7580 l 2 280,6 I 23-14 7581 3 421,0 23-14 7582 \\ 4 276,2 23-14 7583 Il 4 789,4 1 23-14 7584 || 5 131,5 i 23-14 7885  2309 90 49 23*14 7553 726,5 23-14 7554 li 1 453,0 23-14 7555 II 2 179,5 \ 1 23-14 7556 Il 2724,4 23-14 7557 Il 3 051,4 23-14 7558 Il 3 269,3 \ 23-14 7579 Il 1 140,3 l 23-14 7580 pl 2 280,6 i 23-14 7581 \ l 3 421,0 l 23-14 7582 Il 4 276,2 \ 23-14 7583 4 789,4 23-14 7584 I 5 131,5 23-14 7885 \ 2309 90 59 23-14 7553 \ 726,5 23-14 7554 \ \ \ 1 453,0 23-14 7555 I 2 179,5 23-14 7556 \ \ , 2 724,4 23-14 7557 3 051,4 23-14 7558 \ \ 3 269,3 23-14 7579 \ 1 140,3 l 23-14 7580 1 l ,2 280,6 23-14 7581 \ 3 421,0 l 23-14 7582 \ 4 276,2 23-14 7583 l 4 789,4 23-14 7584 \ l 5 131,5 23-14 7885 I 2309 90 70 23-14 7553 I 726,5 23-14 7554 I 1 453,0 l 23-14 7555 I 2 179,5 23-14 7556 \ 2 724,4 23-14 7557 3 051,4 23-14 7558 l 3 269,3 \ 23-14 7579 1 140,3 l 23-14 7580 2 280,6 23-14 7581 3 421,0 l 23-14 7582 4 276,2 23-14 7583 l 4 789,4 23-14 7584 l 5 131,5 23-14 7885  No L 283/20 Official Journal of the European Communities 2 . 10 . 89 \ ¢ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fi Pta £ Bfrs/Lfrs Dkr Lit FF Dr - £ Irl Esc ¢ % milk fat/100 kg product - a b 107,3 117,7 °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 48,7  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 57,0  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 4,4  °/o sucrose/ 100 kg product  f 4,5 Annex For certain milk products , falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case , the actual content by weight of these products and the lactose content of the added whey. 2 . 10. 89 Official Journal of the European Communities No L 283/21 PART 6 SECTOR WINE Monetary compensatory amounts Positive J Negative GN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 116,8 22-5 7432 116,8 22-5 7434 5,1 22-5 7587 \ 116,8 22-5 7588 o \ 5,1 2204 21 29 22-6 7438 0 81,8 22-6 7439 O \ 81,8 22-6 7441 0 5,1 22-6 7589 o 81,8 22-6 7590 o 5,1 2204 21 35 22-8 7449 ( 2) 116,8 22-8 7451 C) L 5,1 22-8 7591 o 116,8 22-8 7592 o 5,1 2204 21 39 22-9 7455 (2) 81,8 22-9 7457 C) 5,1 \ 22-9 7593 O 81,8 22-9 7594 (') 5,1 2204 29 10 22-3 7426 5,1 2204 29 25 22-11 = 7478 (') 116,8 \ 22-11 7479 (a) 116,8 22-11 7480 116,8 22-11 7481 C) 1 16,8 22-11 7483 ( l) 5,1 22-11 7595 o 116,8 22-11 7596 C) 5,1 2204 29 29 22-12 7487 C) 81,8 22-12 7488 (2) 81,8 22-12 7490 C) 5,1 22-12 7597 C) 81,8 22-12 7598 C) 5,1 2204 29 35 22-14 7498 0 116,8 22-14 7499 0 116,8 22-14 7518 5,1 22-14 7599 (2Y 116,8 No L 283/22 Official Journal of the European Communities 2 . 10 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark   Italy France Greece Ireland Portugal || I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 0 5,1 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 (') 0 C) 81,8 5,1 81,8 5,1 ' 0) %vol/hl O hi 2 . 10 . 89 Official Journal of the European Communities No L 283/23 PART 7 SECTOR SUGAR Monetary compensatory amounts I ||\ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 C) o O (') O I I I  100 kg  375,3 375,3 375,3 375,3 375,3 375,3 375,3 375,3 450,0 450,0 450,0 ! 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17m 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425  100 kg of dry matter  450,0 450,0 450,0 li - °/o sucrose content and 100 kg net  o o o 4,500 4,500 4,500 \  100 kg of dry matter  II 450,0 II - % sucrose content and 100 kg net  o o o o o (5) C) 4,500 4,500 4,500 4,500 4,500 4,500 4,500 II  100 kg of dry matter  II 450,0 II - % sucrose content and 100 kg net  o C) o 4,500 4,500 4,500 No L 283/24 Official Journal of the European Communities 2 . 10 . 89 O Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . 2 . 1G . 89 Official Journal of the European Communities No L 283/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal || DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0403 10 51 II 5 131,4 0403 10 53 li\ 5 754,2 0403 10 59 8 186,0 0403 10 91 IIII 639,2 0403 10 93 II 853,9 0403 10 99 II\\\ 1 297,4 0403 90 71 li 5 131,4 0403 90 73 Il 5 754,2 0403 90 79 li 8 186,0 0403 90 91 639,2 0403 90 93 IIIl 853,9 0403 90 99 \ II 1 297,4 1517 10 10 li 1 330,3 1517 90 10 IIII 1 330,3 1704 10 11 Il  1704 10 19 Il li 1704 10 91 li 1704 10 99 ||II 1704 90 51 17-1 *  \ 1704 90 55 17-4 * II 1704 9061 17-4 * 1704 90 65 17-4 3J ­ l 1704 90 71 17-4 'l 1704 90 75 17-1 * I 1704 90 81 17-2 17-2 * 7632 \ 1704 90 99 17-3 17-3 * 7632 \ L 1806 20 10 18-1 « ¢ \ 1806 20 30 18-1 * \ 1806 20 50 18-1 af ­ \ 1806 20 70 18-1 | 1806 20 90 18-2 * \ 1806 31 00 18-1 * I 1806 32 10 18-4 * I 1806 32 90 18-4 \ 1806 90 11 18-4 * l 1806 90 19 18-1 *  l 1806 90 31 18-1 si ­ \ No L 283/26 Official Journal of the European Communities 2 . 10 . 89 Positive -----mm Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 * 7632 * # ¢ * # * # ¢ * # *  100 kg  1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 7633 7634 * «  * 6585 7585 6586 7586 614,4 848,9 1 404,5 1 249,6 2 095,0 - 2106 10 90 2106 90 99 2905 44 11 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 St * 7001 7002 ¢ 7003 7004 7635 7636 7637 7642  1 2 . 10 . 89 Official Journal of the European Communities No L 283/27 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  I 2905 44 19 liliIl  I 2905 44 91 ||\\  2905 44 99 li IIl 518,4 \ 3505 10 10 - \\ II  3505 10 90 \\  l 3823 60 11 II  3823 60 19 \  3823 60 91 li  3823 60 99 lili 518,4 _ 7001 \  ' I  7002   Il 7003 \  l  7004 Il\   7005  l  7006   7007  l  7008   7009   7010 li  l  II 7011 li   \ 7012 \   l 7013  l  7015   \ 7016 II   \ 7017 I L   7020 \ 718,4 \ 7021 \ 815,6  \ 7022 \ 900,7  \ 7023 \ \ 981,7  \ 7024 \ 1 095,1  \ 7025 \ 769,6  l 7026 \ 866,8  l 7027 I 951,9  \ 7028 1 032,9 l  \ 7029 I 1 146,3  \ 7030 827,6 l  l 7031 I 924,8  l 7032 I 1 009,9 \  7033 I 1 090,9  7035 890,4  7036 \ 987,6 l  \ 7037 1 072,7  7040 I 2 155,2  7041 2 252,4  7042 \ 2 337,5 No L 283/28 Official Journal of the European Communities 2 . 10 . 89 I \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg   7043 l 2 418,5  7044 \ 2 531,9  7045 2 206,4  7046 \ 2 303,6  7047 \ I 2 388,7  7048 2 469,7  7049 \ 2 583,1  II 7050 2 264,4  7051 I 2 361,6  II 7052 2 446,7  Il 7053 2527,7  7055 \ 2 327,2  7056 l 2 424,4  7057 2 509,5  7060 - 3 848,6  II 7061 \ 3 945,8  II 7062 4 030,9  Il 7063 \ 4 111,9  7064 4 225,3  7065 3 899,8 -l 7066 3 997,0  \ 7067 \ 4 082,1  \ 7068 4 163,1  \ 7069 \ 4 276,5  \ 7070 l 3 957,8  7071 \ 4 055,0  7072 4 140,1  7073 l 4 221,1  \ 7075 \ 4 020,6  7076 \ 4 117,8  l 7077 l 4 202,9  7080 l I 7 491,9  \ 7081 7 589,1  7082 7 674,2  7083 7 755,2  \ 7084 7 868,6  7085 \ 7 543,1  7086 l l 7 640,3  7087 l 7 725,4  Il 7088 l 7 806,4  7090 l 7 601,1  l 7091 l \ 7 698,3 ;  \ 7092 l 7 783,4  \ 7095 \ 7 663,9  7096 l 7 761,1 2 . 10. 89 Official Journal of the European Communities No L 283/29 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \  100 kg   II 7100 o \   li 7101 C)   7102 ,   7103 529,4  li 7104 0) 642,8  7105 0 ' -   II 7106 ( 1 )   Il 7107 \ ' 499,6  li 7108 580,6  7109 o 694,0  Il 7110 o   II 7111 (')   7112 \ 557,6  II 7113 638,6  II 7115 C)   7116 C) 535,3  7117 o 620,4 7120 0) 984,5  Il 7121 1 081,7  \ 7122 o 1 166,8  7123 1\ 1 247,8  \ 7124 o 1 361,2  l 7125 1 035,7  7126 1 132,9  Il 7127 e&gt; 1 218,0  Il 7128 C) 1 299,0  7129 C) 1 412,4  7130 C) 1 093,7  7131 C) 1 190,9  7132 1 276,0  \ 7133 1 357,0  \ 7135 o 1 156,5  7136 1 253,7  l 7137 (') 1 338,8  7140 - C) 2 421,3  l 7141 (,) 1 2 518,5  7142 2 603,6  7143 C) 2 684,6  l 7144 2 798,0  \ 7145 0) 2 472,5  7146 C) 2 569,7  l 7147 C) 2 654,8  \ 7148 (') 2 735,8  - 7149 (') 2 849,2  7150 o 2 530,5 No L 283/30 Official Journal of the European Communities 2 . 10 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr = £ Irl Esc \ \ \  100 kg   I 7151 &lt;*&gt; I 2 627,7  7152 2 712,8  7153 C) 2 793,8  \ 7155 2 593,3  7156 C) 2 690,5  I 7157 C) 2 775,6  7160 (') 4 114,7 _ I 7161 (') 4 211,9  , ... 7162 C) 4 297,0  || 7163 C) I 4 378,0  7164 \ 4 491,4  \ 7165 (') 4 165,9  I 7166 (') 4 263,1  7167 C) I 4 348,2  Il 7168 C) 4 429,2  II 7169 C) 4 542,6  II 7170 C) 4 223,9  II 7171 &gt; (') 4 321,1  7172 o \ 4 406,2  || 7173 C) 4 487,2  Il 7175 C) 4 286,7  I 7176 (') 4 383,9  II 7177 (') 4 469,0  II 7180 0 \ 7 758,0  II 7181 0 7 855,2 1  7182 O \ 7 940,3  II 7183 I 8 021,3  II 7185 7 809,2  II 7186 0 7 906,4  II 7187 C) I 7 991,5  II 7188 o \ 8 072,5  II 7190 C) 7 867,2  II 7191 7 964,4  l 7192 8 049,5  I 7195 o \ 7 930,0  7196 7200 C) 8 027,2 1 150,8  II 7201 1 248,0  7202 O 1 333,1  II 7203 o 1 414,1  II 7204 o 1 527,5  I-I 7205 O I 1 202,0  7206 O ' 1 299,2  II 7207 o 1 384,3  II 7208 I 1 465,3 2 . 10 . 89 Official Journal of the European Communities No L 283/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit - France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   Il 7209 0 1 578,7  7210 1 260,0  7211 1 357,2  II 72 12 1 442,3  Il 7213 \ 1 523,3  II 7215 1 322,8  II 7216 C) 1 420,0  II 7217 \ \ 1 505,1  II 7220 o 1 385,6  || 7221 C) \ 1 482,8  II 7260 l 4 845,4  7261 4 942,6  7262 C) I l 5 027,7  \\ 7263 (') \ 5 108,7  \ 7264 o 5 222,1  7265 O I 4 896,6  7266 C) 4 993,8  7267 o I 5 078,9  7268 C) 5 159,9  7269 5 273,3  l 7270 C) 4 954,6  II 7271 l 5 051,8  \ 7272 5 136,9  l 7273 5 217,9  l 7275 C) 5 017,4 \ 7276 o 5 114,6  7280 (') 5 080,2  l 7300 1 841,4  \ 7301 C) 1 938,6  l 7302 (') 2 023,7  l 7303 C) 2 104,7  7304 C) 2 218,1  7305 C) 1 892,6  \ 7306 o 1 989,8  \ 7307 o 2 074,9  l 7308 C) 2 155,9  7309 (') 2 269,3  7310 (') 1 950,6  l 7311 2 047,8  \ 7312 (') 2 132,9  I 7313 2 213,9  \ 7315 o 2 013,4  \ 7316 C) 2 110,6  7317 l 2 195,7  7320 0) l 2 076,2 No L 283/32 Official Journal of the European Communities 2 . 10 . 89 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit - France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg   \ 7321 (') 2 173,4  7360 C) 4 920,3  ' 7361 o 5 017,5  Il 7362 o I 5 102,6  7363 5 183,6  Il 7364 C) 5 297,0  7365 C) I 4 971,5  7366 C) I 5 068,7  \ 7367 o 5 153,8  7368 o \ 5 234,8  Il 7369 C) 5 348,2  II 7370 o 5 029,5  II 7371 C) 5 126,7  II 7372 o 5 211,8  7373 o 5 292,8  ll 7375 5 092,3  ll 7376 (9 I 5 189,5  \ 7380 (') 5 155,1  7400 2 474,3  II 7401 C) I. 2 571,5  li 7402 0 2 656,6  II 7403 o 2 737,6  7404 l 2 851,0  ll 7405 C) \ 2 525,5  Il 7406 2 622,7  7407 l 2 707,8  Il 7408 C) 2 788,8  l 7409 (') 2 902,2  7410 0) 2 583,5  Il 7411 2 680,7  7412 C) 2 765,8  7413 C) \ \ 2 846,8  \ 7415 C) 2 646,3  ll 7416 2 743,5  ll 7417 C) 2 828,6  7420 C) l 2 709,1  \ 7421 er 2 806,3  Il 7460 C) 4 988,7  Il 7461 l 5 085,9  ll 7462 C) 5 171,0  li 7463 C) 5 252,0 __ 7464 o 5 365,4  7465 l 5 039,9  LI 7466 o 5 137,1  ll 7467 5 222,2 2 . 10. 89 Official Journal of the European Communities No L 283/33 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr - Ireland £ Irl Portugal Esc 1  100 kg   li 7468 O 5 303,2  7470 5 097,9  \\ 7471 \ 5 195,1  li 7472 5280,2  li 7475 O 5 160,7  || 7476 5 257,9  li 7500 (') l 3 625,2  Il 7501 C) 3 722,4  ll 7502 o 3 807,5  ll 7503 3 888,5  ll 7504 C) 4 001,9  ll 7505 3 676,4  \\ 7506 o 3 773,6  li 7507 o 3 858,7  Il 7508 o 3 939,7 _ \\ 7509 4 053,1  \ 7510 C) 3 734,4  ll 7511 3 831,6  l 7512 3 916,7  ll 7513 3 997,7  \ 7515 3 797,2  Il 7516 C) 3 894,4  ll 7517 C) \ 3 979,5  II 7520 3 860,0  \ 7521 3 957,2  \ 7560 C) 5 113,3  \ 7561 5 210,5  7562 5 295,6  \ 7563 5 376,6  7564 (') 5 490,0  \ 7565 0) 5 164,5  7566 5 261,7  l 7567 0) 5 346,8  7568 5 427,8  7570 (') 5 222,5  7571 0) 5 319,7 7572 o 5 404,8  \ 7575 5 285,3  7576 5 382,5  7600 (') 5 015,7  7601 o 5 112,9  \ 7602 o 5 198,0 7603 o 5 279,0  7604 (') 5 392,4  7605 5 066,9 No L 283/34 Official Journal of the European Communities 2 . 10 . 89 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal - Esc \ l \ l  100 kg   \ 7606 5 164,1  \ 7607 C) 5 249,2  \ 7608 5 330,2  7609 (1 ) 5 443,6  Il 7610 C) 5 124,9  Il 7611 o 5 222,1  ll 7612 5 307,2   \ 7613 C) 5 388,2  .I 7615 0) I 5 187,7  ll 7616 o 5 284,9  ll 7617 I 5 370,0  7620 C) 5 250,5  ll 7621 0 I . 5 347,7  ll 7700 o \ 5 564,1  ll 7701 C) 5 661,3  \ 7702 5 746,4  \ 7703 C) 5 827,4  Il 7704 C) \ 5 940,8  \ 7705 o 5 615,3  Il 7706 0) 5 712,5  7707 C) 5 797,6 .  Il 7708 C) 5 878,6  ll 7710 (') \ 5 673,3  ll 7711 5 770,5  ll 77 12 5 855,6  Il 7715 C) l 5 736,1  7716 (') 5 833,3  Il 7720 5 587,3  7721 0) 5 684,5  Il 7722 0) I 5 769,6  \ 7723 \ 5 850,6  7725 (') 5 638,5  7726 5 735,7  ll 7727 C) 5 820,8  ll 7728 I 5 901,8  ll 7730 \ 5 696,5  ll 7731 5 793,7  7732 /!\ 5 878,8  ll 7735 0) 5 759,3  Il 7736 C) \ 5 856,5  ll 7740 7 183,7  Il 7741 7 280,9  Il 7742 0) 7 366,0  ll 7745 7 234,9  ll 7746 (') 7 332,1 2 . 10 . 89 Official Journal of the European Communities No L 283/35 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  I  || 7747 O 7 417,2  li 7750 : (') 7 292,9  7751 C) \ 7 390,1  II 7760 o l 8 780,1  li 7761 0 8 877,3  li 7762 8 962,4  li 7765 \ 8 831,3  li 7766 o 8 928,5 \  ll 7770 /1 \ 8 889,3  ll 7771 \ 8 986,5  7780 o \ l 10 376,5   ll 7781 10 473,7 \  li 7785 o \ 10 427,7 l  Il 7786 (!) 10 524,9  7800 ll   7801 ll   Il 7810 10 673,4 l  ll 7811 ll 10 770,6  7812 10 855,7  ll 7815 Il 10 724,6  l 7816 ll 10 821,8  \ 7817 ll 10 906,9  Il 7820 \ 953,2  7821 II\ 1 050,4  l 7830 II 10 782,6  l 7831 II 10 879,8  || 7840 I 2 390,0  l 7841 I 2 487,2 \ 7860 I 4 083,4  l 7861 I l 4 180,6  \ 7900 500,9  l 7901 C) I 598,1 l  l 7910 C) 10 939,5  7911 11 036,7  \ 7912 C) l 11 121,8  l 7915 l 10 990,7  \ 7916 C) 11 087,9  7917 0) 11 173,0  7920 o 1 219,3  7921 (') l 1 316,5  I 7930 (') 11 048,7  7931 o 11 145,9 l  7940  C) 2 656,1  7941 2 753,3 .  7960 0 l 4 349,5 No L 283/36 Official Journal of the European Communities 2 . 10 . 89 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg   II 7961 C) 4 446,7 Amounts to be deducted 51xx 125,6  52xx \ 265,5  I 53xx \ 424,8  I 54xx II 570,8  55xx \ , 836,3  \ 56xx \ 1 242,8  \ 570x \ 1 904,5  571x ll 1 904,5  572x \ 2 637,7  I 573x ll 2 637,7  \ 574x II 3 391,3  II 575x ll 3 391,3  576x \ 4 144,9  II 577x II 4 144,9  II 578x ll 4 898,5  59xx |1 125,6 Amounts to be deducted 61 xx 90,9  62xx \ 192,2  63xx \ 307,6  64xx ll 413,3  65xx \ 605,6  I 66xx l 899,8  I 670x \ 1 379,0  \ 671x ll 1 379,0  672x \ 1 909,8  673x \ ' 1 909,8  ll 674x llI 2 455,5  675x 676x 2 455,5 3 001,2  II 677x 3 001,2  II 678x , 3 546,9  69xx III 90,9 2 . 10 . 89 Official Journal of the European Communities No L 283/37 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula G products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7. 1989, p. 46) without prejudice to any later modification of the TARIC . NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 2 . 10 . 89No L 283/38 Official Journal of the European Communities PART 10 SECTOR OLIVE OIL * Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 . Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1509 10 10 1509 10 90 1509 90 00 1510 00 10 1510 00 90 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 1 5-5 7298 7299 7314 7709 77 13 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738  100 kg  4 053,6 4 053,6 2 838,2 4 488,2 3 272,8 3 272,8 4 459,0 3 243,5 3 243,5 1 716,3 1 716,3 500,8 2 093,9 878,4 878,4 - 2 . 10 . 89 Official Journal of the European Communities No L 283/39 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,022 1,055 1,064 1,064 1,020 1,055 1,064 1,055 1,064 1,021   .  "  1,209 1,209 1,042 1,042 1,130 1,010 1,209 1,042 1,209 1,042 1,126  ¢ 0,949 0,949 0,958 0,958 0,984 0,949 0,958 0,949 0,958  ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,89696 63,8256 55,2545 48,2869 Dkr 0,535758 11,8038 10,2187 8,93007 DM 0,140456 3,09451 2,67895 2,34113 FF 0,471069 10,3786 8,98483 7,85183 F1 0,158257 3,48671 3,01849 2,63785 £ Irl 0,0524290 1,15512  0,873900 £ 0,0453890 _ . 0,865710 0,756544 Lit  2 203,19 1 907,32 1 666,81 Dr 12,1131 266,874 231,036 201,902 Esc 11,6381 256,409 221,976 193,985 Pta 8,72541 192,237 166,422 145,436